Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 1 of 14 PageID #: 294




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  JAVIER MONGE,
                                                                            19-CV-0451 (SJF)
                                              Plaintiff,

                   -against-

  405 HOTEL LLC,

                                               Defendant.
  -------------------------------------------------------------------X

   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

                    THE COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)



  Dated: Garden City, New York
         July 22, 2020
                                                       Respectfully submitted,

                                                       /s/ Susan N. Persaud_____________
                                                       LAW OFFICE OF SUSAN N. PERSAUD, PLLC
                                                       By: Susan N. Persaud, Esq.
                                                       Attorney for Defendant
                                                       320 Old Country Road, Suite 202
                                                       Garden City, NY 11530
                                                       (516) 414-4911



  To: (VIA ECF)
  Jennifer E. Tucek, Esq.
  LAW OFFICE OF JENNIFER E. TUCEK, P.C.
  Attorney for Plaintiff
  315 Madison Avenue, Suite 3054
  New York, NY 10017
  Tel. (917) 669-6991
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 2 of 14 PageID #: 295




                              TABLE OF CONTENTS

  TABLE OF AUTHORITIES …………………………………………………………………...3-4

  PRELIMINARY STATEMENT………………………………………………………………….5

  FACTUAL BACKGROUND……………………………………………………………………..5

  PROCEDURAL HISTORY………………………………………………………………………6

  ARGUMENT……………………………………………………………………………………..7

  CONCLUSION………………………………………………………………………………….14




                                        2
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 3 of 14 PageID #: 296




                                 TABLE OF AUTHORITIES

  Scheuer v. Rhodes, 416 U.S. 232, 236 (1976)…………………………………………………….7

  Harlow v. Fitzgerald, 457 U.S. 800 (1982)……………………………………………………….7

  Chance v. Armstrong, 143 F. 3d 698, 701 (2d Cir. 1998)………………………………………...7

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)………………………………………………………7

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)…………………………………………….7

  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)………………………………7

  Samuels v. Air Transp. Local 504, 992 F.2d 12, 15 (2d Cir. 1993)……………………………….8

  Richcourt Euro Strategies, Inc. v. Soundview Capital Mgmt., 594 B.R. 108, 138 (S.D.N.Y.

  2018)………………………………………………………………………………………………8

  Mercator Corp. v. Windhorst, 159 F. Supp. 3d 463, 471 (S.D.N.Y. 2016)……………………….8

  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)……………………………………….10

  Panarese v. Sell It Soc., LLC, 2020 U.S. Dist. LEXIS 119002, No. 19-CV-3211 (E.D.N.Y. July

  2020)……………………………………………………………………………………………..10

  Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 187 (2d Cir. 2013)…………………………10

  Harty v. Simon Prop. Grp., L.P., 428 F. App’x 69, 71 (2d Cir. 2011)……………………………10

  Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008)………………………………….10

  Disabled in Action of Metropolitan New York v. Trump Int’l Hotel & Tower, No. 01-CV-5518 at

  7 (S.D.N.Y 2003)………………………………………………………………………………...11

  Feltzin v. 183 South Wellwood Ave. Corp., 2017 U.S. Dist. LEXIS 181273, No. 16-CV-5387

  (October 25, 2017)……………………………………………………………………………….11

  Laufer v. 1110 Western Albany, LLC, and Ryan L.L.C., No.: 1:19-CV-01324 (N.D.N.Y May 8,

  2020)……………………………………………………………………………………………..11




                                              3
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 4 of 14 PageID #: 297




  Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)…………………………………………..13

  Diaz v. Lobel’s of N.Y., LLC, 2019 U.S. Dist. LEXIS 127126, No. 16-CV-6349 (E.D.N.Y. July 30,

  2019)…………………………………………………………………………………………..13

  Bacon v. Walgreen Co., 91 F.Supp.3d 446, 451 (E.D.N.Y 2015)…………………………….13

  Campbell v. Greisberger, 80 F.3d 703, 706 (2d Cir. 1996)…………………………………..13




                                               4
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 5 of 14 PageID #: 298




                                 PRELIMINARY STATEMENT

         Defendant files the instant motion seeking dismissal of Plaintiff’s action in it entirety for

  failure to state a claim upon which relief may be sought, standing, and for failure to name a

  necessary and proper party.


                                   FACTUAL BACKGROUND

         Plaintiff, JAVIER MONGE (hereinafter referred to as “Plaintiff”), a “serial” ADA litigant,

  who has previously filed thirty-nine (39) other ADA actions within the Eastern District, brought

  the instant action against Defendant 405 HOTEL LLC (hereinafter referred to as “Defendant”),

  seeking injunctive relief and attorney’s fees in connection with the allegation that Defendant

  violated the Americans with Disabilities Act, 42 U.S.C. § 1218 (“ADA”) and the ADA

  Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter referred to has “ADAAG”). See Plaintiff’s

  Complaint, ECF Document No. 1.

         Plaintiff, who resides in the Bronx, alleges that he is a disabled individual confined to a

  wheelchair who suffers from cerebral palsy. See Plaintiff’ Complaint, ECF Document No. 1 at 10.

  Plaintiff further inaccurately alleges continuously that Defendant has control over the content of

  the Website with the domain name of https://www.tlongbeachhotelny.com (hereinafter referred to

  as the “website”). Plaintiff incorrectly alleges that Defendant owns and operates a hotel known as

  the Long Beach Hotel located at 405 East Broadway, Long Beach, NY. Id. at 9.

         Plaintiff alleges that he visited the website, not for the intention of booking a room for a

  specified date, but rather “to learn about accessible features of Hotel common areas . . .

  guestrooms, and determine whether it is possible to reserve a guestroom that accommodates

  Plaintiff’s disability needs.” Id. at 11. The basis and crux of Plaintiffs claims stems from the




                                                  5
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 6 of 14 PageID #: 299




  allegation, similar to his previously filed thirty-nine (39) other actions that the website he visited

  was not compliant with the ADA requirements, with no genuine intention to seek services. See id.

                                     PROCEDURAL HISTORY

         On or about February 23, 2019, Plaintiff commenced this action by the filing of a Summons

  and Complaint seeking injunctive relief pursuant to 42 U.S.C., § 1281, and 28 C.F.R., Section 36

  (ADAAG). On or about August 30, 2019, Defendant filed an Answer to the Complaint. See ECF

  Document No.: 8.

         On numerous occasions, Jennifer Tucek and her client has neglected to appear at court

  scheduled conferences. Notably, after being court ordered to appear with counsel, Plaintiff

  JAVIER MONGE has failed appeared in court. To date, Ms. Tucek’s client has not made an

  appearance in this action either telephonically or in person. Specifically, Ms. Tucek was ordered

  to appear in this action with her client or face sanctions on June 25, 2019, September 2019, January

  2, 2020, February 13, 2020, and March 16, 2020. Defendant has made every effort to appear at

  each scheduled conference with its counsel.

         On or about May 21, 2020, the parties engaged a court conference, at which Judge

  Feuerstein issued a briefing schedule for Defendant to submit its instant Motion to Dismiss and

  Plaintiff to submit its Motion to Amend. On or about June 22, 2020, Defendant requested an

  extension for time to file its Motion to Dismiss, which was granted. The Court issued an order

  granting Defendant’s request and directing Defendant to file its instant Motion to Dismiss on July

  23, 2020.




                                                    6
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 7 of 14 PageID #: 300




                                              ARGUMENT

      I.      LEGAL STANDARD

           Under Federal Rule of Civil Procedure 12(b)(6), a motion dismiss examines the legal, not

  facual sufficiency of a complaint. Scheuer v. Rhodes, 416 U.S. 232, 236 (1976), abrogated on

  other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982). On a motion dismiss under Federal

  Rule of Civil Procedure 12(b)(6), “the issue is not whether a plaintiff is likely to prevail ultimately,

  but whether the claimant is entitled to offer evidence to support the claims.” Chance v. Armstrong,

  143 F. 3d 698, 701 (2d Cir. 1998). It is well settled that under the Supreme Court standard, “a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544 (2007)).

           In reviewing a complaint, when considering a motion to dismiss under Federal Rule of

  Civil Procedure 12(b)(6), the Court accepts all factual allegations in the complaint as true and

  views the complaint in the light most favorable to the plaintiff, drawing all reasonable inferences

  in his or her favor. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). In

  order to preclude dismissal of the complaint, Plaintiff must plead facts that are not conceivable but

  those facts that are plausible. Twombly, 550 U.S. at 570. The Supreme Court has ruled that “if a

  complaint allows a court to infer no more than the mere possibility of misconduct, the complaint

  has alleged – but it has not shown that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679. The

  factual allegations of the complaint must be more than speculative, and show the grounds upon

  which a plaintiff is entitled to relief beyond “labels and conclusions, and a formulaic recitation a

  cause of action’s elements.” Twombly, 550 U.S. at 555. Moreover, “the tenet that a court must

  accept as true of the allegations contained in a complaint is inapplicable to legal conclusions.”



                                                     7
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 8 of 14 PageID #: 301




  Iqbal, 556 U.S. at 678. In deciding such a motion, a court should consider “the facts alleged in the

  pleadings, documents attached as exhibits or incorporated by reference in the pleadings and matter

  of which judicial notice may be taken.” Samuels v. Air Transp. Local 504, 992 F.2d 12, 15 (2d

  Cir. 1993).

     II.        PLAINTIFF’S COMPLAINT              SHOULD BE DISMISSED BECAUSE
                PLAINTIFF INCORRECTLY              NAMED 405 HOTEL, LLC AS THE
                DEFENDANT.

           Defendant, 405 HOTEL, LLC, moves to dismiss this action pursuant to Fed. R. Civ. Pro.

  12(b)(6) on the grounds that Plaintiff has incorrectly named 405 HOTEL, LLC as the defendant in

  this action. Plaintiff’s complaint and proposed amended complaint, fails to state a claim upon

  which relief can be granted because, inter alia, it is asserted against the wrong party, namely, 405

  HOTEL, LLC. See Richcourt Euro Strategies, Inc. v. Soundview Capital Mgmt., 594 B.R. 108,

  138 (S.D.N.Y. 2018). Courts have routinely, dismissed Complaints for failure to state a claim

  where the Plaintiffs have raised claims against an improper party to the action. Mercator Corp. v.

  Windhorst, 159 F. Supp. 3d 463, 471 (S.D.N.Y. 2016). See Kadosh Declaration, annexed hereto

  as Exhibit A.

           Defendant submits that Plaintiff failed to properly name the owner and operator of the

  building in which Plaintiff alleges was in violation of the American with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 in his

  complaint. Plaintiff has no good faith basis to continue to include Defendant, who is an improper

  party as a named Defendant in the lawsuit. In Plaintiff’s Complaint, he wrongfully alleges that

  Defendant is the owner and operator of the Long Beach Hotel, which is located at 405 East

  Broadway, Long Beach, NY, and maintains a website at https://www.tlongbeachhotelny.com and

  did so for an entire year. See, a copy of the Complaint, Document No. 2 on ECF.




                                                   8
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 9 of 14 PageID #: 302




            Defendant submits, and Plaintiff fails to provide any evidence to the contrary, that

  Defendant 405 HOTEL, LLC is not the owner and operator of the Long Beach Hotel, and that

  Defendant 405 HOTEL, LLC does not maintain a website at https://www.tlongbeachhotelny.com

  as the Complaint would suggest. Rather, Plaintiff inaccurately asserts that Defendant is the

  holder of a liquor license obtained through the State of New York. Defendant does not hold and

  has never held a liquor license. Plaintiff has not authenticated this claim in order for this Court

  to give credit in the determination of this motion.

            Defendant further submits that (1) Defendant 405 HOTEL, LLC, does not hold a liquor

  license; and (2) does not own, operate, or maintain a website. Notably, on May 21, 2020, Plaintiff

  filed a motion to amend the Caption to add the Long Beach Hotel, Inc., as a named defendant to

  the action, and asserts the very same boilerplate allegations as Plaintiff asserted against Defendant

  405 HOTEL, LLC, the existence of which no longer exists. See Exhibit A; see also Plaintiff’s

  Motion to Amend Complaint, ECF Document No.: 28-2. As conceded to by Plaintiff in his

  proposed Amended Complaint, the entity “Long Beach Hotel, Inc. has an ownership interest in the

  Hotel, and has control over the content of the Website, and the Third Party Sites” not the current

  defendant, 405 HOTEL, LLC. See Plaintiff’s Motion to Amend Complaint, Proposed Amended

  Complaint, ECF Document No.: 28-2, at 10.

            Accordingly, for the foregoing reasons, Defendant respectfully requests that the Court

  dismiss the action in its entirety, with prejudice, as against Defendant 405 HOTEL, LLC.

     III.      PLAINTIFF LACKS STANDING.

               Similar to Plaintiff’s thirty-nine (39) previously filed actions in the Eastern District all

  alleging ADA violations, nothing contained in this complaint indicates that Plaintiff has standing.

  There are no facts alleged in the complaint or in Plaintiff’s affidavit indicating that he has ever




                                                      9
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 10 of 14 PageID #: 303




  traveled to Long Beach, Nassau County, New York, or that he has any reason to travel anywhere

  in Long Beach or any reason to seek lodging in Long Beach, New York. Plaintiff has no

  discernible ties to Long Beach, New York as he is a resident of Bronx County and was simply

  “perusing” any random website not owned by the Defendant; thus, Plaintiff had no genuine intent

  to stay in Long Beach, New York for any reason.

             Standing is an “irreducible constitutional minimum.” Lujan v. Defenders of Wildlife,

  504 U.S. 555, 560 (1992). Even in cases where a defendant has not challenged the plaintiff’s

  standing the court must evaluate whether plaintiff has standing to file suite. Panarese v. Sell It

  Soc., LLC, 2020 U.S. Dist. LEXIS 119002, No. 19-CV-3211 (E.D.N.Y. July 2020). In order to

  properly invoke the jurisdiction of the federal courts, “a disabled individual claiming

  discrimination must satisfy the case or controversy requirement of Article III by establishing that

  he or she has standing to sue at each stage of the litigation. Id.

         In order to establish standing, a plaintiff must prove the following: (1) injury in fact, which

  must be a (a) concrete and particularized, and (b) actual or imminent; (2) a causal connection

  between the injury and the defendant’s conduct; and (3) that the injury is likely to be redressed by

  a favorable decision. Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 187 (2d Cir. 2013). To

  establish standing in an ADA suit seeking injunctive relief for lack of access to a public

  accommodation, a plaintiff must allege: (1) past injury under the ADA; (2) show that it is

  reasonable to infer from his or her complaint that his discriminatory treatment will continue; and

  (3) show that it is also reasonable to infer, based on the past frequency of his or her visits and the

  proximity of the public accommodation to his or her home, that he or she intends to return to the

  public accommodation in the future. Panarese, at 5 (E.D.N.Y. July 2, 2020) citing Harty v. Simon

  Prop. Grp., L.P., 428 F. App’x 69, 71 (2d Cir. 2011) (quoting Camarillo v. Carrols Corp., 518




                                                    10
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 11 of 14 PageID #: 304




  F.3d 153, 158 (2d Cir. 2008). In applying this standard, courts have recognized a concrete and

  imminent injury, warranting injunctive relief, where plaintiffs allege actual knowledge of barriers

  impeding access and a “plausible intention or desire to return to the place but for the barriers to

  access.” Disabled in Action of Metropolitan New York v. Trump Int’l Hotel & Tower, No. 01-CV-

  5518 at 7 (S.D.N.Y 2003). Although to establish a desire to return does not require plaintiff to

  allege or a date, courts have held that other factors such as plaintiff living in the vicinity, or his

  family residing within the vicinity was sufficient to establish a desire to return. Feltzin v. 183

  South Wellwood Ave. Corp., 2017 U.S. Dist. LEXIS 181273, No. 16-CV-5387 (October 25, 2017).

          Recently, the Honorable Brenda K. Sannes, a United States District Court Judge for the

  Northern District of the New York, issued an order sua sponte, on May 8, 2020, directing the

  plaintiff to submit a brief addressing whether plaintiff had standing to sue. See Laufer v. 1110

  Western Albany, LLC, and Ryan L.L.C., No.: 1:19-CV-01324 (N.D.N.Y May 8, 2020). In Laufer,

  the plaintiff, like the Plaintiff in this case, was a serial ADA litigant. Id. The plaintiff in that action

  had twenty-seven (27) other ADA actions that were before Judge Sannes. Id.; see also Northern

  District of New York Orders Serial Plaintiff to Justify Standing in Over 27 Separate Hotel

  Reservations Website Lawsuits by Seyfarth Shaw LLP, May 26, 2020, available at:

  https://www.adatitleiii.com/2020/05/northern-district-of-new-york-orders-serial-plaintiff-to-

  justify-standing-in-over-27-separate-hotel-reservations-website-lawsuits/. Judge Sannes’s order

  resulted in the voluntary dismissal of the action, negating the requirement for Plaintiff to establish

  standing in each and every action involving ADA violations of hotel reservations websites.

          Here, Plaintiff lacks standing to file suit in this action. Plaintiff’s Complaint fails to allege

  sufficiently that there is exists an actual case and controversy such that there exists standing in this

  action. Specifically, Plaintiff lacks standing as he failed to plead an injury in fact which is




                                                      11
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 12 of 14 PageID #: 305




  “concrete or particularized.” Plaintiff’s Complaint states that he casually “visited the [w]ebsite

  [was] to learn about accessible features of Hotel common areas, learn about accessible features of

  Hotel guestrooms, and [to] determine whether it is possible to reserve a guestroom that

  accommodates Plaintiff’s disability needs.” Plaintiff failed to plead that he had any intention to

  visit, that he had reason to seek accommodation, or that he was prevented from doing so. Plaintiff

  failed to plead an intended date or time which he intended to visit the hotel or a purpose for which

  he intended to visit the hotel. Defendant submits that Plaintiff lacked any reason or incentive to

  visit the hotel’s website that he was browsing and was rather, searching for another possible

  lawsuit.

         Furthermore, Plaintiff failed to establish that based on past visit frequency that he intended

  to visit the hotel or had ever visited the hotel located in Long Beach. Specifically, Plaintiff has

  not plead nor proven that he nor any of his family members live in Long Beach, let alone any town

  within Nassau County, Long Island. Notably, a brief review of his prior thirty-nine (39) previously

  filed actions stemming from 2009 in the Eastern District, all in which counsel Jennifer Tucek

  represented him for essentially the same claims such as the one made in this case, establishes that

  there does not exist a reasonable intention to visit to the hotel located in Long Beach, as Plaintiff

  has filed suit for similar violations in various counties within the State of New York. Similar to

  the plaintiff in Laufer, here, Plaintiff is also a serial ADA litigant, whose attorney of record,

  Jennifer Tucek, consistently brings repeated claims without ever intending to purchase any

  products or services from the Defendant; thereby testing the Constitutional requirement of a case

  and controversy. See a copy of Plaintiff’s prior actions filed in the Eastern District, annexed hereto

  as Exhibit B.




                                                   12
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 13 of 14 PageID #: 306




            Accordingly, Defendant respectfully requests that the Court dismiss this action in its

  entirety as Plaintiff lacks standing.


      IV.       PLAINTIFF’S CLAIM IS MOOT BECAUSE DEFENDANT DOES NOT OWN,
                OPERATE OR MAINTAIN A WEBSITE.

            A court lacks subject matter jurisdiction in a case brought pursuant to Title III of the

  ADA if the alleged discriminatory conduct is moot because in that event, there is no longer any

  case or controversy under Article III. A case becomes moot when the issues presented are no

  longer live or the parties lack a legally cognizable interest in the outcome. Already, LLC v. Nike,

  Inc., 568 U.S. 85, 91 (2013). The Eastern District of New York have also ruled that Defendants

  who voluntarily remedied the accessibility barriers of the website that is at issue renders Plaintiff’s

  claim under the ADA moot. Diaz v. Lobel’s of N.Y., LLC, 2019 U.S. Dist. LEXIS 127126, No.

  16-CV-6349 (E.D.N.Y. July 30, 2019). Title III of the ADA allows only for injunctive relief, not

  monetary damages; thus, under certain circumstances, the Eastern District has ruled that a claim

  under the ADA can become moot if a defendant remedies the access barrier during the pendency

  of the litigation. Bacon v. Walgreen Co., 91 F.Supp.3d 446, 451 (E.D.N.Y 2015). The Second

  Circuit applies a two-part test to determine whether a defendant’s voluntary cessation has rendered

  a case moot. The defendant must demonstrate that: “(1) there is no reasonable expectation that the

  alleged violation will recur; and (2) interim relief or events have completely and irrevocably

  eradicated the effects of the alleged violation.” Campbell v. Greisberger, 80 F.3d 703, 706 (2d

  Cir. 1996).

            Here, the court lacks subject matter jurisdiction in this action because Defendant 405

  HOTEL, LLC, does not own, operate, or maintain the website at issue. As a result, there exists no

  case or controversy under Article III for the parties to have a legally cognizable interest in the




                                                     13
Case 1:19-cv-00451-SJF-ARL Document 45-4 Filed 09/08/20 Page 14 of 14 PageID #: 307




  outcome. Notably, in this instance, Plaintiff’s counsel, Jennifer Tucek, admittedly conceded on

  numerous occasions that the website in question was remedied and brought into compliance. See

  Ms. Tucek’s letter to the court dated May 19, 2020, filed as ECF Document No.: 25. Accordingly,

  as the violations that Plaintiff complains of are now remedied, as per Ms. Tucek’s admission, the

  action is moot, there is no subject matter jurisdiction and the case should be dismissed in its

  entirety.

                                            CONCLUSION

            Based on the foregoing, Defendant respectfully requests that Defendant’s Motion to

  Dismiss be granted in its entirety, and for such other further relief as this Court deems just and

  proper.


  Dated: Garden City, New York
         July 22, 2020
                                                Respectfully submitted,

                                                /s/ Susan N. Persaud_____________
                                                LAW OFFICE OF SUSAN N. PERSAUD, PLLC
                                                By: Susan N. Persaud, Esq.
                                                Attorney for Defendant
                                                320 Old Country Road, Suite 202
                                                Garden City, NY 11530
                                                (516) 414-4911


  To: (VIA ECF)
  Jennifer E. Tucek, Esq.
  LAW OFFICE OF JENNIFER E. TUCEK, P.C.
  Attorney for Plaintiff
  315 Madison Avenue, Suite 3054
  New York, NY 10017




                                                   14
